Filed 5/26/22 In re Alison C. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

 In re ALISON C., a Person                                    B315075
 Coming Under the Juvenile                                    (Los Angeles County Super.
 Court Law.                                                   Ct. No. 21CCJP01687A)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 HEIDI C.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Steff R. Padilla, Judge Pro Tempore. Affirmed.
     Zaragoza Law Office and Gina Zaragoza, under
appointment by the Court of Appeal, for Defendant and
Appellant.

      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Aileen Wong, Deputy County
Counsel, for Plaintiff and Respondent.

                              ******
       When Heidi C. (mother) discovered that her teenage
daughter, Alison C., was using a secret cell phone to exchange
sexually explicit content and other disturbing images with males
online, mother punished Alison by flogging her with a cell phone
charging cord. This was not the first time mother used physical
force to discipline Alison, despite knowing that her daughter was
suffering with a years-long struggle of self-harming behavior.
The juvenile court exerted dependency jurisdiction over Alison on
numerous grounds and removed her from mother’s care. Mother
challenges these orders. Because the orders are supported by
substantial evidence, we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       A.    Alison’s early childhood in Guatemala
       Mother and Enrique C. are parents to Alison, born
December 2007 in Guatemala.1


1     Alison’s father is not a party to this appeal.
      Mother has another child, Ian M., born October 2015.
Because mother’s notice of appeal in this case challenged the
juvenile court’s orders only as to Alison, we previously struck




                                 2
       Mother’s life in Guatemala was full of hardship. She grew
up in poverty, lived in a home made of dirt, bathed in a nearby
river, and worked since the age of five. From the ages of six to
13, mother was sexually abused by her maternal uncle. She
reported it to her mother (Alison’s maternal grandmother), but
the grandmother did not believe mother. Mother ran away from
home as a teenager because maternal grandmother physically
abused her.
       When Alison was four years old, mother relocated to the
United States, but left Alison in the care of maternal
grandmother. Alison was sexually abused on three separate
occasions under maternal grandmother’s watch. She told
maternal grandmother about the first incident, but maternal
grandmother did nothing and instructed Alison not to tell
mother. Because maternal grandmother did not take any action
to protect Alison after the first incident, Alison did not report the
second two incidents to maternal grandmother. Alison never
disclosed the sexual abuse she suffered in Guatemala to mother;
but when mother did learn of the incidents in May 2021, mother
assumed that Alison was lying.
       B.    Alison’s well-being in mother’s care
       Alison migrated to the United States to live with mother
when she was 10 years old. Their relationship was strained at
best.
             1.     Physical discipline
       Although mother usually disciplined Alison by restricting
her use of electronics or sending Alison to her room, mother also
used corporal punishment. If Alison did not do her chores or

from mother’s appellate brief any arguments regarding the
juvenile court’s orders as to Ian.




                                  3
homework, mother would hit her with a spatula, broom, shoe, or
her hand, leaving marks or bruises. On multiple occasions,
mother struck Alison hard enough to cause a black eye and
busted lip, and then kept Alison home from school to conceal the
obvious injuries.
      Mother’s greatest parenting challenge was controlling
Alison’s cell phone usage. Sometime in 2019, when Alison was
around 12 years old, mother took Alison’s cell phone away after
discovering that Alison had been sending text messages to cult
worshippers in Guatemala. She slapped Alison with an open
hand on her face for talking to men on the phone. But Alison
secretly saved her money to buy another cell phone. She used
that phone to exchange disturbing content with strangers online,
including videos and photographs of herself and others
masturbating, of herself in her undergarments, of male genitalia,
of mutilated bodies, and of people with satanic symbols.2 Alison
resorted to this kind of communication because she was “sad and
lonely” and wanted to reach out to people, “specifically boys.”
      On April 9, 2021, mother found Alison’s secret cell phone
and saw the explicit material. Mother “lost it.” She hit Alison
with a cell phone charging cord and left red marks all over
Alison’s body. Alison accessed her virtual school computer
program to contact a teacher for help; upon seeing photographs of
Alison’s injuries, the teacher contacted law enforcement. Later
that same day, the teacher received a “weird” message from


2     Mother recognized Alison’s voice on one video, but Alison
claims she downloaded content from online of other females and
pretended it was of her. Alison deleted all the material from the
messaging app on her cell phone before it could be viewed by law
enforcement.




                                4
Alison explaining that she had made the whole thing up. Mother
had made Alison send the message as a cover-up.
               2.     Emotional damage
      Alison’s emotional distress manifested in other ways, as
well.
      In 2017, Alison’s school notified mother that Alison had old,
but still visible, cuts on her arms. The school recommended that
Alison attend therapy, but mother did not enroll Alison in any
services because mother’s work schedule prevented her from
doing so and because she thought Alison’s school would provide
the services. In 2018, Alison ingested four bottles of pills she
found at home and she vomited, but did not tell mother. And in
May 2021, Alison inflicted cuts on her forearms with a nail
cutter. Throughout this time, mother would leave Alison home
alone for days and overnight every week. Family friends refused
to help watch Alison because of her “defiant” behavior.
      Alison also was regularly truant from school. She was
absent for nine full days and 128 class periods during eighth
grade.
II.   Procedural Background
      A.       Petition
      In April 2021, the Los Angeles Department of Children and
Family Services (the Department) filed a petition and, in May
2021, filed an amended petition asking the juvenile court to exert
dependency jurisdiction over Alison based on (1) mother’s
physical abuse of Alison with the cell phone charging cord, which
“endangers [Alison’s] physical health and safety, and places
[Alison] . . . at risk of serious physical harm, damage, danger and
physical abuse” (thereby rendering jurisdiction appropriate under




                                5
Welfare and Institutions Code section 300, subdivision (b)(1));3 (2)
mother’s inappropriate plan for Alison’s care and supervision by
leaving Alison in the care of maternal grandmother, who had
failed to protect Alison (like mother before her) from sexual
abuse, which “endangers [Alison’s] physical health and safety,
and places [Alison] . . . at risk of serious physical harm, damage,
danger [and] sexual abuse” (thereby rendering jurisdiction
appropriate under section 300, subdivisions (b)(1) and (d)); and
(3) mother’s “emotional[] abuse[]” of Alison “by minimizing [her]
mental health concerns including self-harming behavior and
suicidal ideations, as well as physically abusing [Alison],” which
places Alison “at substantial risk of suffering serious emotional
damage” (thereby rendering jurisdiction appropriate under
section 300, subdivision (c)).4
       B.    Detention
       Shortly after the original petition was filed, the juvenile
court detained Alison from mother’s custody, placed her in a
foster home, and ordered visitation with mother. The court noted
that though it “understands and shares mother’s concerns” that
Alison “is communicating with inappropriate parties that place


3     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

4      The Department also alleged that all of these facts
rendered jurisdiction appropriate under section 300, subdivisions
(a) and (j), and further alleged that domestic violence between
mother and a male companion as well as mother’s inappropriate
plan for Alison’s care by leaving her alone and overnight for days
at a time rendered jurisdiction appropriate under section 300,
subdivisions (b)(1) and (j). The juvenile court dismissed these
allegations, so we do not discuss them further.




                                 6
her life at risk,” mother had handled the incident on April 9
“completely inappropriate[ly]” and had “clearly” engaged in
“excessive” “abuse” or “discipline.”
       Initially, Alison did not want to visit with mother because
she was “scared” of mother and feared mother would hit her
again. Mother acknowledged she needed help learning how to
parent Alison, particularly because mother had had no
opportunity to learn by example.
       C.     Jurisdiction and disposition
       In August 2021, the juvenile court sustained all of the
allegations under section 300, subdivisions (b), (c), and (d).
       By this time, Alison was in another foster home placement
and was doing well in the home, at school, and in therapy. She
did not want to talk, see, or reunify with mother and felt no
connection with her.
       In September 2021, the juvenile court held a disposition
hearing. The court removed Alison from mother because “it
would be disastrous to force her back.”
       E.     Appeal
       Mother filed this timely appeal.
                            DISCUSSION
       Mother argues that the juvenile court erred in (1) exerting
dependency jurisdiction over Alison and (2) removing Alison from
her custody. We review such orders for substantial evidence (In
re J.K. (2009) 174 Cal.App.4th 1426, 1433 (J.K.)), although for
the removal inquiry we ask whether there is evidence sufficient
to sustain a finding by clear and convincing evidence. (Ibid.; In re
V.L. (2020) 54 Cal.App.5th 147, 154-155).
       We evaluate the sufficiency of the evidence supporting a
juvenile court’s jurisdictional and removal orders by asking




                                 7
whether there is enough evidence in the record that is
reasonable, credible, and of solid value that a reasonable trier of
fact could reach the same conclusion as the juvenile court. (In re
K.B. (2015) 239 Cal.App.4th 972, 979.) In so doing, we consider
the record as a whole, and resolve all conflicts and draw all
reasonable inferences to support the juvenile court’s findings. (In
re R.T. (2017) 3 Cal.5th 622, 633; In re Lana S. (2012) 207
Cal.App.4th 94, 103.)
I.     Jurisdiction
       A.    Impermissible physical discipline
             1.      Governing law
       Under section 300, subdivision (b)(1), a juvenile court may
exert dependency jurisdiction if, as pertinent here, a “child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness” due to “the failure or inability of
[her] parent . . . to adequately supervise or protect the child.”
       Because “‘a parent has a right to reasonably discipline . . .
her child and may administer reasonable punishment’” (Gonzalez
v. Santa Clara County Dept. of Social Services (2014) 223
Cal.App.4th 72, 86), not all physical discipline constitutes
“serious physical harm” for purposes of exercising dependency
jurisdiction. Where the use of physical discipline falls on the
spectrum between a permissible exercise of this parental right
(thereby not giving rise to dependency jurisdiction) and an
impermissible exercise of that right (thereby giving rise to
dependency jurisdiction) depends on three considerations: “(1)
whether the parent’s conduct is genuinely disciplinary; (2)
whether the punishment is ‘necess[ary]’ (that is, whether the
discipline was ‘warranted by the circumstances’); and (3)




                                  8
‘whether the amount of punishment was reasonable or
excessive.’” (In re D.M. (2015) 242 Cal.App.4th 634, 641 (D.M.).)
       If a parent’s use of physical discipline was impermissible,
the juvenile court must assess whether that discipline creates a
substantial risk of serious physical harm at the time of the
jurisdiction hearing. (In re Savannah M. (2005) 131 Cal.App.4th
1387, 1396.) The focus is on risk of harm because a juvenile court
“need not wait until a child is seriously abused or injured to
assume jurisdiction.” (In re Kadence P. (2015) 241 Cal.App.4th
1376, 1383 (Kadence P.), superseded by statute on other grounds
as stated in In re A.M. (2020) 47 Cal.App.5th 303, 322.)
              2.    Analysis
       Applying the three considerations discussed above, the
physical discipline mother inflicted on Alison in this case was
unreasonable. To be sure, the juvenile court sympathized with
the shock mother felt when she discovered Alison’s alarming
communications and, on that basis, ostensibly found mother’s
actions to be disciplinarily motivated (although mother’s
admission that she “lost it” would support a contrary finding).
Substantial evidence nevertheless supports the juvenile court’s
further findings that striking Alison’s body with a cell phone
charging cord was not warranted by the circumstances and was
excessive. To begin, mother has expressly conceded on appeal
that her conduct was “excessive.” And though mother may have
felt hopeless in her parenting journey, Alison’s conduct indicated
a need for professional help, not a need for the infliction of
physical harm.
       This conclusion is consistent with the relevant case law and
the dependency statutes. On the spectrum between facts deemed
insufficient to warrant dependency jurisdiction (e.g., § 300, subd.




                                9
(a) [“serious physical harm” does not include “reasonable and age-
appropriate spanking to the buttocks” so long as “there is no
evidence of serious physical injury”]; D.M., supra, 242
Cal.App.4th at p. 640 [holding that “exception to dependency
jurisdiction for reasonable discipline” applies to all of section
300’s subdivisions]; In re Joel H. (1993) 19 Cal.App.4th 1185,
1191, 1201 [parent smacked child on butt with open hand]; In re
Isabella F. (2014) 226 Cal.App.4th 128, 131-133, 138-139
(Isabella F.) [parent scratched daughter’s face and ear with
fingernails during one-time altercation]) and facts supporting
jurisdiction on the basis of excessive physical discipline (e.g., In re
Mariah T. (2008) 159 Cal.App.4th 428, 438-439 [parent hit three-
year-old child on stomach with a belt, causing deep, purple
bruises, when he refused to write a letter of the alphabet]; In re
David H. (2008) 165 Cal.App.4th 1626, 1645 [parent hit son with
belt and electric cord 21 times because he was misbehaving,
leaving welts]; J.K., supra, 174 Cal.App.4th at p. 1433 [parent
struck daughter hard enough to dislocate her shoulder]; In re
A.E. (2008) 168 Cal.App.4th 1, 3 [parent struck son with “hard
objects, violently enough to leave black and blue bruises”]; In re
N.M. (2011) 197 Cal.App.4th 159, 162-164, 169 (N.M.) [parent hit
daughter with iron pipe on the leg, with a broom on the stomach,
kicked her, hit her on the hand hard enough to cause bleeding,
slapped her on the face]; In re Cole C. (2009) 174 Cal.App.4th
900, 916-917 [parent sprayed daughters with cold water, pulled
their hair, and pressed ice packs against them]; In re D.D. (2019)
32 Cal.App.5th 985, 994 [parent placed hot chili peppers and soap
in child's mouth, which caused child to scream hysterically]),
mother’s act in this case of repeatedly striking Alison with a cord




                                  10
hard enough to cause welts falls clearly on the side of
unreasonable and hence impermissible physical discipline.
      Substantial evidence also supports the juvenile court’s
finding that Alison faced a substantial risk of serious physical
harm at the time of the jurisdictional hearing in August 2021.
The specific incident culminating in a referral to the Department
occurred only four months prior and, more importantly, was not
an isolated incident: Alison reported that mother relied on
physical discipline in the past but made her hide it, and mother
acknowledged having previously used physical discipline on
Alison that was severe enough to leave marks on her body.
      Mother responds with what boils down to two arguments.
      First, she argues that lashing Alison with the cell phone
charging cord was justifiable given Alison’s troubling
misbehavior and because mother was at a loss of what to do. We
disagree. As distressing as the situation was for mother, hitting
her emotionally fragile 13-year-old daughter was unwarranted.
      Second, mother argues that there was no risk of serious
physical harm at the time of the jurisdiction hearing because
physical discipline was not mother’s ordinary mode of discipline,
because Alison’s claims to the contrary were not to be believed,
and because mother had already attended 12 parenting class
sessions. This argument lacks merit because, at bottom, it
attempts to minimize mother’s impermissible style of disciplining
Alison and thereby ignores the substantial risk of physical harm
that still existed at the time of the jurisdiction hearing.
Specifically, substantial evidence supports the finding, based on
Alison’s reporting, that mother regularly utilized physical
discipline, including for Alison’s more minor transgressions. (Cf.
Isabella F., supra, 226 Cal.App.4th at p. 139 [no jurisdiction




                                11
where child “reported this was an isolated incident, and there is
nothing in the record to suggest otherwise”].) We reject mother’s
invitation to reweigh this evidence and second-guess the juvenile
court’s determination of Alison’s credibility. (In re Yolanda L.
(2017) 7 Cal.App.5th 987, 992 [“Issues of fact and credibility are
the province of the juvenile court and we neither reweigh the
evidence nor exercise our independent judgment.”]; In re I.J.
(2013) 56 Cal.4th 766, 773 [same].) And although it is
commendable that mother was actively participating in services
to develop a more appropriate parenting style, the juvenile court
nevertheless was permitted to view mother’s past, excessive
behavior as a “good predictor” of whether Alison remained at
risk. (In re T.V. (2013) 217 Cal.App.4th 126, 133.)
       B.      Serious emotional damage
               1.    Governing law
       Under section 300, subdivision (c), a juvenile court may
exert dependency jurisdiction if the child “is suffering serious
emotional damage, or is at substantial risk of suffering serious
emotional damage, evidenced by severe anxiety, depression,
withdrawal, or untoward aggressive behavior toward self or
others.” This jurisdictional ground authorizes intervention by the
juvenile court in two situations: “(1) when parental action or
inaction causes the emotional harm,” that is, “when parental
fault can be shown; and (2) when the child is suffering serious
emotional damage due to no parental fault or neglect, but the
parent . . . [is] unable [herself] to provide adequate mental health
treatment.” (In re Roxanne B. (2015) 234 Cal.App.4th 916, 921
(Roxanne B.).) In the first situation involving parental fault, the
Department must prove (1) serious emotional damage suffered by
the child, (2) offending parental conduct, and (3) causation. (In re




                                12
Brison C. (2000) 81 Cal.App.4th 1373, 1379; Roxanne B., at p.
921.)
              2.     Analysis
        Here, the juvenile court exercised jurisdiction over Alison
under subdivision (c) of section 300 on the basis of parental
fault—namely, that mother “emotionally abused” Alison “by
minimizing [her] mental health concerns including self-harming
behavior and suicidal ideations, as well as physically abusing”
Alison, and that Alison’s “self-harming behaviors are exacerbated
by . . . mother’s behaviors.” Substantial evidence supports this
jurisdictional finding.
        As to the first element of serious emotional damage, mother
does not dispute (nor could she) that the damage manifested
itself through Alison’s acts of self-harm and turning to sexually
explicit communications to cope with loneliness.
        As to the second element of offending parental conduct, this
is supported by the same evidence supporting the jurisdictional
finding under subdivision (a) of section 300—namely, that mother
exceeded reasonable parental discipline. (See Alexander K.
(1993) 14 Cal.App.4th 549, 559 [“the parental conduct branch of
subdivision (c) seeks to protect against abusive behavior that
results in severe emotional damage”].) What is more, mother’s
failure to obtain needed mental health treatment for Alison also
constitutes offending parental conduct. (See Roxanne B., supra,
234 Cal.App.4th at p. 923.)
        As to the third element of causation, it can reasonably be
inferred from the record that mother’s inappropriate physical
discipline coupled with her avoidance of the troubling issues
Alison was facing were at least two causes of Alison’s serious
emotional damage (though there likely were more, including the




                                13
sexual abuse Alison suffered in Guatemala). After mother was
informed by Alison’s school in 2017 that she had cuts on her arms
and should attend therapy, mother took no action; the next year,
Alison swallowed dozens of pills; the year after that, mother
discovered disturbing text messages on Alison’s phone and,
rather than address the underlying issues, slapped Alison on the
face; in 2021, mother lashed Alison with a cell phone charging
cord instead of seeking mental health treatment to address
Alison’s upsetting conduct; and the next month, Alison turned to
cutting herself again. Moreover, when mother learned of the
three incidents of sexual abuse Alison experienced as a child in
Guatemala, mother’s response was to brand Alison a liar. In
total, the juvenile court’s conclusion that Alison’s emotional
damage was exacerbated by mother’s behavior is amply
supported. (See Roxanne B., supra, 234 Cal.App.4th at p. 923
[though “bullies, loneliness, or poor coping skills initiated the
depression,” the parents’ failure to take the child’s “emotional
problems seriously” and “failure to obtain mental health services”
caused her “depression to worsen and persist”].)
       Mother levies two challenges in response.
       First, mother claims that she and Alison simply had a
complicated relationship after years apart, that her one-time
abuse of Alison with a cell phone cord was evidence of mother’s
true concern for Alison’s well-being, that mother understandably
assumed Alison’s school was providing therapy, and that mother
now genuinely realizes she needs professional help learning how
to parent. Mother’s rosier characterization of events does not
change our conclusion. At bottom, mother is again inviting us to
reweigh the evidence. This is something we may not do.




                               14
        Second, mother takes issue with the inference of causation
drawn from the timeline of events set forth above because she
claims that she was unaware that Alison continued to exhibit
serious emotional damage in 2018 when she ingested bottles of
pills. There is reason to question mother’s disclaimer of
knowledge, as mother at some point started taking an inventory
of all the pills in the house before she would leave, which
supports an inference that she was aware that Alison might
harm herself by ingesting those pills. But even if we accept
mother’s disclaimer, it is of no moment because mother took no
remedial action for Alison at other times when mother did have
knowledge that Alison was in emotional anguish; instead, mother
used physical discipline and left Alison home alone.
        C.    Inappropriate plan for supervision led to sexual
abuse
        The juvenile court also exerted jurisdiction over Alison
under subdivisions (b)(1) and (j) of section 300 because mother’s
“inappropriate plan” in leaving Alison in maternal grandmother’s
care resulted in Alison “being sexually abused.” We need not
resolve this jurisdictional basis because a single jurisdictional
ground is enough to support the exertion of dependency
jurisdiction over a child, and here we have upheld two of the
grounds found by the juvenile court. (In re Ashley B. (2011) 202
Cal.App.4th 968, 979; In re A.F. (2016) 3 Cal.App.5th 283, 289; In
re Alexis E. (2009) 171 Cal.App.4th 438, 451.)
II.     Removal
        Once a juvenile court exerts dependency jurisdiction over a
child, it may remove the child from her parent only if it finds, by
clear and convincing evidence, that (1) “[t]here is or would be a
substantial danger to the physical health, safety, protection, or




                                15
physical or emotional well-being of the [child] if the [child] were
returned home,” and (2) “there are no reasonable means” short of
removal “by which the [child’s] physical health can be protected.”
(§ 361, subd. (c)(1).) The focus is on averting harm to the child.
(N.M., supra, 197 Cal.App.4th at pp. 169-170.)
       Substantial evidence supports the juvenile court’s removal
order for the same reasons, discussed above, that Alison was at
substantial risk of physical harm and emotional damage in
mother’s care.
       Mother makes two arguments in response.
       She argues that returning Alison to her care posed no
substantial danger because mother had already acknowledged
her mistakes (and, as a result, would not commit them again) and
started taking parenting classes. Mother’s remorse and early
efforts are commendable, but they do not erase the risk-laden
dynamic between mother and Alison. The juvenile court was at
liberty to consider those past circumstances and the continuing
danger they posed should Alison again be placed with mother.
(N.M., supra, 197 Cal.App.4th at p. 170; In re D.B. (2018) 26
Cal.App.5th 320, 332.)
       Second, mother argues that reasonable means short of
removal were available—namely, Alison could continue her
therapy sessions while in mother’s care. We fail to see how this
would be adequate, and mother’s suggestion appears to be self-
serving given she made the same suggestion to the juvenile court
based on the concern that Alison’s therapy was “alienat[ing]”
mother. Such continued rejection of Alison’s need for mental and
emotional treatment puts Alison’s well-being at risk.
                          DISPOSITION
       The orders are affirmed.




                                16
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                     ______________________, J.
                                     HOFFSTADT

We concur:


_________________________, P. J.
LUI


_________________________, J.
ASHMANN-GERST




                                17